Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered. Claims 3 and 11 have been cancelled. Claims 1-2, 7-9, and 13 have been amended. Claims 1-2, 4-10, and 12-13 are now pending in this application.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed February 8, 2021, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McQuade et al. (US 2016/0350985 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2017/0310591 A1), in view of McQuade et al. (US 2016/0350985 A1).

With respect to claim 1, Seo discloses a device comprising:
a plurality of hardware interfaces configured to interface with a communication network in a vehicle ([0007] and [0017], plurality of end nodes that utilizes a port for frame transmission in an Ethernet vehicle system); and
a monolithic coupling element ([0065], switch), wherein the coupling element is configured to:
receive data in a data packet from one of the hardware interfaces ([0065]-[0066], switch receives frame from end nodes;
transmit the data in the data packet via at least one of the hardware interfaces ([0078], switch transmit frame to second node); and 
thereby detect an anomaly in data of data traffic of a communication network of a vehicle or of a subsystem of the communication network connected to one of the hardware interfaces (([0066], frame header is parsed to detect errors);
a selected subset of the received data packets or a copies of the data packet; 
wherein the coupling element includes a distributor, a computer, and an internal interface located between the computer and the distributor, the distributor is configured to provide the selected subset of the data packets or copies of the data packets to the coputer via the internal interface for the detection of the anomaly, the distributor including a filter that is configured to select the subset of the received data packets in order to regulate a data volume for the anomaly detection in the computer;
However, McQuade discloses the coupling element if configured to analyze a selected subset of the received data packets or a copies of the data packet ([0054], subset with relevant data is sent to analyze anomaly);
wherein the coupling element includes a distributor, a computer, and an internal interface located between the computer and the distributor ([0039], computing system 250 is part of remote computing device monitoring anomalies), the distributor is configured to provide the selected subset of the data packets or copies of the data packets to the coputer via the internal interface for the detection of the anomaly ([0039], remote system for analyzing anomaly), the distributor including a filter that is configured to select the subset of the received data packets in order to regulate a data volume for the anomaly detection in the computer ([0054]0[0055], only a subset with relevant data is sent to remote computing device for analyzing anomaly);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Seo with the teachings of McQuade and analyze a subset of received data to detect an anomaly, in order to 
With respect to claim 2, the combination of Seo and McQuade discloses the device of claim 1, wherein Seo discloses:
internal interface is independent of the plurality of hardware interfaces ([0053], switch); and 
the computer is configured to establish the at least one of the hardware interfaces via the internal interface, across which the distribution unit transmits the data ([0078]).
With respect to claim 4, the combination of Seo and McQuade discloses the device of claim 2, wherein McQuade further discloses the distributor, the computer, and the internal interface are designed as a one-chip system ([0039]).
With respect to claim 5, the combination of Seo and McQuade discloses the device of claim 1, wherein McQuade further discloses the distributor includes a message buffer configured to store the data packet or copy of the data packet (Abstract and [0010]).
With respect to claim 6, Seo discloses the device of claim 1, further comprising a host controller or domain controller that is connected to the coupling element via an interface and that is configured to centrally administer the subsystem as a local security area of the communication network ([0048] and [0053]).
With respect to claims 7-10, and 12-13, the communication network, method, and non-transitory computer-readable medium of claims 7-10, and 12-13 do not limit or further define over the device of claims 1-2 and 4-6. The limitations of claims 7-10, and 12-13 are essentially similar to the limitations of claims 1-2 and 4-6. Therefore, claims 7-10, and 12-13 are rejected for the same reasons as claims 1-2 and 4-6. Please see rejection above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        June 3, 2021